The United Nations
faces unprecedented challenges: the recent past has
brought about a worrisome erosion in the standing and
credibility that this great Organization has enjoyed
24

worldwide. Use of military force without prior
authorization by the Security Council and increasingly
difficult and dangerous conditions under which United
Nations personnel operate in many places are but two
examples illustrating this trend.
Secretary-General Kofi Annan has given a two-
tiered response. First, he issued a call for an
unequivocal commitment to the principle of
multilateralism, upon which this Organization is built.
And secondly, he commissioned a report from eminent
and highly experienced personalities on how the
Organization should address new threats and
challenges.
Liechtenstein believes that this was the right
response. An unequivocal and unwavering commitment
from all of us is the basis for collective action and for
observing the rules we have set for ourselves. Only this
commitment can give meaning to our decisions to
tackle new challenges, and only this can enable us to
further develop a rules-based framework in order to
look confidently into the future.
We must acknowledge the fact that the challenges
we are facing today were not foreseeable when the
founding fathers agreed on the terms which guide the
work of this Organization. At the same time, we must
always recognize the Charter of the United Nations as
the unique achievement that it is and examine our
current ways of applying this great tool that was passed
down to us. It is therefore our obligation to conduct an
in-depth and sober analysis of these new challenges in
order to make an informed decision about how best to
address them within the framework of the United
Nations system. Changes and creative approaches will
be needed.
We therefore very much look forward to
receiving and considering the report of the High-level
Panel on Threats, Challenges and Change established
by the Secretary-General. But however insightful their
findings and however visionary their recommendations
may be — and we have high hopes that they will be —
the necessary decisions to expand the existing
multilateral architecture will have to be made by us,
the States gathered in this Assembly on the threshold
of the sixtieth anniversary of the United Nations. Not
in 10 years. Now. The time is right.
In a globalized world, collective action is the
necessary response to a great number of challenges.
Effective measures in numerous areas — the
environment, HIV/AIDS, poverty-reduction, the fight
against terrorism, to name but a few — can only be
taken on the basis of genuine and efficient global
cooperation. Such cooperation can only be successful
if it is based on a set of transparent and clear rules
applied in the same manner to everybody who
participates in it. International law is clearly the
primary instrument in this respect. However, we have
witnessed contradictory tendencies in the area of
international law, especially in the recent past.
On the positive side, there have been landmark
achievements, most notably the establishment of the
International Criminal Court. For the first time in the
history of mankind, there is an independent Court,
based on a Statute negotiated by the international
community at a diplomatic conference, that has the
competence to try individuals responsible for the worst
crimes when States themselves fail to do so. We are
sadly reminded every day how much such an
institution is needed. On the negative side, we have
observed a dangerous erosion in the application of
long-standing international law standards, most notably
in the field of international human rights and
international humanitarian law. The stage we have
reached is critical and there can be only one response:
We must urgently reverse this trend and uphold the
primacy of the rule of law, both nationally and
internationally.
We firmly believe that the rule of law is an
indispensable element of sound domestic policies —
often referred to as good governance — and an
indispensable part of sustainable development
worldwide. International organizations, including the
United Nations, are called upon to continue their
efforts to assist States in establishing and applying the
rule of law. We strongly support the efforts made over
the past year to strengthen the role of the United
Nations in that respect.
The rule of law at the domestic level must be
complemented at the international level through full
and unconditional respect for internationally
recognized standards and transparent and fair rules in
international decision-making. We have been very slow
in dealing with the changes in the world and its
consequences, most notably with regard to non-State
actors who fall outside the framework of international
law as we have known it in the past. We must ensure
that all those individuals and groups that play a
significant role in the international arena are not
25

allowed to move in a legal vacuum and we must clarify
which rules apply to them. That, however, we can do
credibly and thus effectively only if we, the
Governments representing States, continue to respect
the standards we have created for ourselves.
The one body that is particularly called upon in
that respect is the Security Council — to many, the
epitome of the United Nations as a whole. The Council
must meticulously observe the mandate given to it
under the Charter and ensure transparency and clarity
in its decision-making. That is of special importance
where the Council’s decisions directly affect the rights
and obligations of individuals who are not entitled to
individual legal remedies — a situation which can be
difficult to reconcile with the rule of law.
A strong momentum is gathering for reform of
the Security Council after more than 10 years of
deliberations on that very complex topic. In light of the
challenges before the Council and the open questions
concerning its role, in particular with regard to
increasing legislative activities, successful reform must
address all aspects. Enlargement to make that body
more modern and representative is one such aspect. We
believe that it is not sound for a universal Organization
to have its major decisions in a truly vital area taken by
only a handful of States.
Furthermore, the working methods of the
Council, its accountability to the membership as a
whole and its mandate must also be addressed.
Liechtenstein, and its delegation in New York in
particular, will continue to stand ready to make their
contribution to that end.
In accordance with the Charter, the Council acts
on behalf of the entire membership in carrying out its
duties, and its decisions are binding on all Member
States. All States should therefore take a strong interest
in its work and make use of their opportunities to
interact with and express their views to the Council,
whether they are members or not. More openness and
inclusiveness in the Security Council are still both
desirable and feasible. The question remains, however:
Is the Security Council too powerful or do we simply
lack the necessary system of checks and balances? We
support a dynamic and strong Security Council and
therefore tend to the latter view, with a clear focus on
an enhanced role for the General Assembly, the only
universal organ of the United Nations. The measures
on revitalization upon which we were able to agree
during the last session show us how far we still have to
go. It must be our goal to make this Assembly an
efficient and effective body that can act and react
quickly and with resolve.
We are still very far away from that goal. The
momentum gathered over the past year must be
translated into further, bold measures and trigger a
process that is not reversible. This is no time for
complacency and no time for indifference. This
Assembly has historical tasks before it. We must leave
lethargy and short-term national interests behind in the
interest of the greater good. Secretary-General Kofi
Annan put it very aptly in his speech this past Tuesday:
If we cannot reach agreement on the way forward,
history will make the decisions for us. We must set a
vision for the future and live up to our responsibility.
We owe this to all future generations and to ourselves.